Citation Nr: 1727647	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-19 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for complex partial seizures.  

2.  Entitlement to an initial compensable rating for migraine headaches.

3.  Entitlement to service connection for arteritis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1988 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in January 2017.  A transcript of that hearing is on file.

The United States Court of Appeals for Veteran's Claims (Court) has held that the Board has jurisdiction over the issue of entitlement to a TDIU if raised by the evidence of record as part of a claim for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence of record, particularly the Veteran's November 2007 and April 2011 written statements and the Veteran's hearing testimony, raises the issue of a TDIU, the Board has adjudicated the issue of entitlement to a TDIU based on the evidence before it.

The issue(s) of service connection for arteritis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from February 8, 2006, to February 17, 2011, the Veteran's seizures were characterized by at least two minor seizures in six months.

2.  For the period from February 17, 2011, to January 23, 2017, the Veteran's seizures were characterized by, on average, at least one major seizure in three months.

3.  For the period beginning January 23, 2017, the Veteran's major seizures were characterized by, on average, at least one major seizure per month.

4.  For the period from February 8, 2006, to February 17, 2011, the Veteran's migraine headaches were manifested by daily headaches that were never prostrating.

5.  For the period beginning February 17, 2011, the Veteran's migraine headaches have been manifested by weekly headaches that are prostrating less than half the time, approximately once to twice per month.


CONCLUSIONS OF LAW

1.  For the period from February 8, 2006, to February 17, 2011, the criteria for an initial disability rating of 20 percent, but not higher, for seizures have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.121, 4.122, 4.124a, Diagnostic Codes (DC) 8910, 8911 (2016).

2.  For the period from February 17, 2011, to January 23, 2017, the criteria for an initial disability rating of 80 percent, but not higher, for seizures have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 4.121, 4.122, 4.124a, DC 8910, 8911.

3.  For the period beginning January 23, 2017, the criteria for a disability rating of 100 percent for seizures have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 4.121, 4.122, 4.124a, DC 8910, 8911.

4.  For the period from February 8, 2006, to February 17, 2011, the criteria for a compensable initial disability rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. § 4.124a, DC 8100.

5.  For the period beginning February 17, 2011, the criteria for a disability rating of 30 percent, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. § 4.124a, DC 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326.  Because service connection was granted for seizures and migraines, the Veteran's claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to a higher initial evaluation.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in obtaining relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA also performed relevant and adequate examinations in September 2006 and February 2011.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in his claims for increased ratings for seizures and migraines.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other general policy considerations applicable to this analysis include interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See also Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial evaluation following an award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Complex Partial Seizures

Epileptic seizures are rated under the general rating formula for major seizures, which provides a 10 percent rating for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is assigned for at least one major seizure in the last two years, or at least two minor seizures in the last six months.  A 40 percent rating is assigned for at least one major seizure in the last six months or two in the last year, or an average of at least five to eight minor seizures weekly.  

A 60 percent rating is assigned for averaging at least one major seizure in four months over the last year, or nine to ten minor seizures weekly.  An 80 percent rating is assigned for averaging at least one major seizure in three months over the last year, or more than ten minor seizures weekly.  A 100 percent rating is assigned for averaging at least one major seizure per month over the last year.  38 C.F.R. § 4.124a, DC 8910, 8911.

The rating schedule defines a major seizure as being characterized by the generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. § 4.124a, DC 8911, Note 1.  A minor seizure is considered to consist of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  Id., Note 2.

The Veteran consistently reported in written statements, at his examinations, and at the January 2017 hearing that he experienced spells of seizures that would last a few months, and that he would then be free of seizures for a few months or longer.  The log the Veteran submitted with his November 2007 notice of disagreement reports seizures from July 2001 to August 2007, and reflects this pattern of clusters of seizures with periods in between free of seizures.  The log further reflects the Veteran's assessment of each seizure's severity on a scale of one to ten.  The Veteran and his wife are competent to testify as to the occurrence of seizures and their frequency.

The Veteran's reports show an increase in the severity of his seizures over time.  At the September 2006 VA examination, the Veteran described his history of seizures.  He reported that he would frequently have intense déjà vu lasting approximately 30 seconds to a minute, generally followed by a headache.  The examiner diagnosed these occurrences as simple partial seizures.  The Veteran described one episode of generalized tonic-clonic seizure activity in 1997 or 1998, but none others to the date of the examination.

At the February 2011 VA examination, the Veteran reported short periods of shaking and rigidity, after which he lost consciousness for approximately 20 to 30 seconds.  He reported that these had occurred at least one every three months in the year leading up to the examination.  He also described continuing episodes of simple partial seizures, including sensing an odd smell and experiencing déjà vu.  

At the January 2017 hearing, the Veteran testified that he was then experiencing "full lose-consciousness type seizures" approximately once every three weeks.  He again reported continuing episodes of simple partial seizures approximately once every three days, or once a week during periods of greater relaxation.  

Prior to the February 2011 examination, there is no evidence of record demonstrating that the Veteran was experiencing multiple major seizures or at least five to eight minor seizures weekly.  Rather, the evidence shows that the Veteran had only experienced one seizure considered major under the rating schedule, in 1997 or 1998, not within two years of the service-connected period beginning in February 2006.  Although the Veteran's log shows seizures in 2005, 2006, and 2007 that he rated as eight, nine, and ten in severity, the Veteran's description of these seizures to the examiner led the examiner to opine that these were simple partial seizures, and not tonic-clonic convulsions.  As such, the evidence shows that the Veteran was experiencing multiple minor seizures on a periodic basis, more than two in the six months prior to the service-connected period.  Accordingly, for the period from February 8, 2006, to February 17, 2011, the Veteran's seizure activity meets the criteria for a 20 percent rating.

The February 2011 examination noted major seizures occurring at least once in three months.  Therefore, for the period from February 17, 2011, to January 23, 2017, the Veteran's seizure activity meets the criteria for an 80 percent disability rating.

Finally, the evidence of record as of the January 2017 hearing demonstrates that the Veteran's seizure activity increased in frequency to averaging at least once per month.  Accordingly, for the period beginning January 23, 2017, the Veteran's seizure activity meets the criteria for a 100 percent disability rating.

B.  Migraine Headaches

The diagnostic code for migraines provides that a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for migraines with less frequent attacks.  38 C.F.R. § 4.124a, DC 8100.

The Veteran reported holocephalic migraine headaches to the examiner in September 2006, describing a squeezing sensation and scintillations.  He reported that they occurred every two or three days in 1991 when they began, and that as of the date of the examination, they were occurring daily.  The Veteran described their severity generally as a seven on a scale up to ten, and reported that they were never prostrating.  The headaches were not associated with light or sound sensitivity or nausea and vomiting.  He reported missing 15 days of work in the year leading up to the September 2006 examination due to the headaches.  He also noted that the headaches generally followed a seizure.  The Veteran is competent to report the frequency and symptoms of migraine headaches.

At the February 2011 examination, the Veteran reported that his migraines occurred on a weekly basis, and that less than half of them were prostrating.  The Veteran reported that the headaches occurred daily, and that they were associated with blurry and double vision and light sensitivity, and rarely nausea and vomiting.  

The Veteran testified at the January 2017 hearing that the headaches tend to coincide with his seizures, occurring directly after a seizure.

For the period from February 8, 2006, to February 17, 2011, the Veteran's migraine headaches were never prostrating, and as such do not meet the rating criteria for a compensable rating.  Although the Veteran had frequent migraines and missed days from work due to the headaches, these attacks were not completely prostrating and cannot be described as producing severe economic inadaptability, as the Veteran continued to work despite the headaches.  Therefore, a higher rating for this period is not warranted.

For the period beginning February 17, 2011, however, the Veteran's migraines meet the criteria for a 30 percent rating.  The Veteran reported that he experienced migraine headaches on a weekly basis, and that less than half were prostrating.  On average, therefore, the Veteran would experience one or two prostrating migraines each month.  Again, although the Veteran testified to missing work, his continued employment demonstrates that the migraines are not producing a severe economic inadaptability.  Therefore, the Veteran's migraines meet the criteria for a 30 percent rating, and no higher.

ORDER

Entitlement to an initial disability rating for complex partial seizures of 20 percent, and no higher, for the period from February 8, 2006, to February 17, 2011, is granted; entitlement to a disability rating of 80 percent, and no higher, for the period from February 17, 2011, to January 23, 2017, for complex partial seizures is granted; and entitlement to a disability rating of 100 percent for the period beginning January 23, 2017, for complex partial seizures is granted.

Entitlement to a compensable initial disability rating for migraine headaches for the period prior to February 17, 2011, is denied; entitlement to a disability rating of 30 percent, and no higher, for the period beginning February 17, 2011, for migraine headaches is granted. 



REMAND

The Veteran seeks service connection for arteritis, which is a disorder also referred to as vasculitis or angiitis.  Arteritis can be associated with neurological or vascular causes.  The Veteran argues that his arteritis contributes to his service-connected headaches and could have caused brain problems.  Though the Veteran has some medical training, he is not competent to testify as to the medical nexus between his arteritis and his headaches and other neurological problems.

An MRI conducted in November 2003 by a private physician resulted in a diagnosis of vasculitis, early vascular ischemic change, and demyelinating process.  The Veteran is service connected for demyelination, but his claim for arteritis was denied based on there not being a diagnosis of arteritis in the record.  The February 2011 examiner, however, did not take these results into account.  The examiner opined that it would be resorting to mere speculation to opine whether the Veteran's arteritis was the same as or a result of the Veteran's other neurological conditions.  The examiner supported this determination only with the fact that there was no further diagnostic testing done, and asserted that there was no diagnosis of the nonspecific white matter changes found on the MRI.  Further, the examiner diagnosed the disability as "CNS demyelinization/arteritis" and did not distinguish the two or define their relationship.  As a diagnosis of vasculitis and demyelination was present in the record, the Board finds that this examination is inadequate.  Remand is therefore required for VA to obtain another examination that addresses these deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

On remand, the AOJ should schedule the Veteran for neurological and vascular examinations in order to determine the cause and extent of the Veteran's arteritis, as well as its medical relationship to the Veteran's service-connected disabilities.  

Next, the United States Court of Appeals for Veteran's Claims (Court) has held that entitlement to TDIU may be an element of a claim for an increased rating.  Rice, 22 Vet. App. at 453.  Entitlement to TDIU is raised where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir.) 2001).

In this case, the evidence reflects that the Veteran has closed his private chiropractic practice and accepted part-time work teaching in a technical school in order to accommodate his service-connected neurological problems.  His November 2007 and April 2011 notices of disagreement, as well as his testimony at the January 2017 hearing, indicate that he believes his service-connected disabilities have reduced or eliminated his ability to work.  He requested 100% compensation in his November 2007 and April 2011 notices of disagreement as well as at the January 2017 hearing.  Thus, given the evidence of record of medical disabilities, the claims for the highest rating possible, and evidence of unemployability, the record raises a claim for TDIU under Roberson and Rice.  

The Court has held that in the case of a TDIU claim, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In this case, although there is some evidence in this regard in the February 2011 VA examination, no clear and specific opinion has been obtained as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.

Further, VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist includes a duty to help a claimant obtain records relevant to his claims.  38 C.F.R. § 3.159(c)(4).  The Veteran has not been given notice of these duties nor an opportunity to submit a VA 21-8940 form in support of the TDIU claim.  On remand, such development should be undertaken.

The TDIU issue is intertwined with the above remanded issues and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, on remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires be obtained, VA must seek those records even if they do not appear potentially relevant based upon available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the West Palm Beach VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Develop the Veteran's claim for a TDIU, to include providing him with proper notice and a VA Form 21-8940, as well as any further steps the AOJ deems necessary to fully develop the Veteran's TDIU claim.

3.  Schedule the Veteran for appropriate vascular and neurological VA examinations to determine whether any current diagnosis of arteritis is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a)  Identify whether the Veteran has a current diagnosis of arteritis (or vasculitis or angiitis).  If the Veteran is not found to have arteritis, the examiner must provide a detailed explanation as to how the absence of a current diagnosis relates to the November 2003 diagnosis of vasculitis.

(b)  If the Veteran is found to have arteritis, identify whether its causes are neurologic or vascular.  If the examiner opines that this question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

(c)  If the Veteran is found to have arteritis, with either neurological or vascular causes, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arteritis was caused by or had its onset in military service.  In a detailed explanation, opine whether the arteritis is the same as or distinct from the Veteran's diagnosis of CNS demyelination.

(d)  If the Veteran is found to have arteritis with neurological causes, opine whether it is at least as likely as not (a) caused by; or (b) aggravated (i.e. permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected brain lesions (CNS demyelination), partial complex seizures, and/or migraine headaches.  If aggravation of the arteritis is found, the examiner must attempt to establish a baseline of severity of the arteritis prior to aggravation by any other disabilities.

(e) Opine as to what effect the Veteran's service-connected disabilities have on his ability to work.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above indicated development, the AOJ should review the claims file, readjudicate the Veteran's claim for service connection for arteritis, and adjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


